Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election of Group V (claims 19-25) in the reply filed on 05/12/2022 is acknowledged. Applicant also elected the species of a STn-PS A1 construct having Formula II. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
2. Claims 1-25 are pending. Claims 19-25 are currently under consideration. Claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  
Information Disclosure Statement
3. It is noted that Applicant has not filed the information disclosure statement yet.

Drawings
4. The drawings filed on 03/07/2019 are accepted by the examiner.  

Objection to the Disclosure
5. The disclosure is objected to because the sequences set forth in SEQ ID NOS: 1 and 2 are nucleic acid sequences, not amino acid databases (pages 2-3 of the specification).  

Claim Rejections under 35 USC § 103(a)
6. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7. Claims 19-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over De Silva et al. (Cancer Immunol. Immunother. April 2012, 61(4): 581-585) in view of Chong Zhang (Chapter 7 Hybridoma Technology for the Generation of Monoclonal Antibodies, pages 117-135, in Antibody Methods and Protocols, Edited by Gabriele Proetzel and Hilmar Ebersbach, Humana Press, May 23, 2012).
De Silva et al. teach an entirely carbohydrate construct comprising a zwitterionic capsular polysaccharide, PS A1, conjugated to a tumor-associated carbohydrate antigen/hapten Thomsen-nouveau (Tn; a-D-GalpNAc-ONH2; Abstract).  De Silva et al. teach a method of generating a murine anti-Tn IgG3 antibody that both binds to and recognizes human tumor cells that display the Tn hapten (Abstract) comprising administering an immunogen comprising the entirely carbohydrate construct, Tn-PS A1, to mice (Abstract). De Silva et al. teach that murine IgG3 Abs results from an isotype-switching event (page 582, left column, the 1st paragraph).
De Silva et al. do not teach (i). generating a monoclonal antibody that specifically binds to Tn and the procedures of used in generating such a monoclonal antibody as recited in claim 19; and (ii) producing a humanizing ad chimeric antibody as recited in claims 23 and 24.  
Zhang teaches a method of generation of monoclonal antibodies through hybridoma technology comprising antigen preparation, animal immunization, cell fusion, hybridoma screening and subcloning, as well as characterization and production of specific antibodies (bottom of page 118; bottom of page 121; Figs. 2-3). Zhang teaches humanized and chimeric monoclonal antibodies originated from hybridomas (Fig. 1). Zhang teaches that hybridoma technology has opened new avenues for effectively generating humanized or fully human monoclonal antibodies as therapeutics (Abstract). 
It would have been obvious for one skilled in the art to make a mouse monoclonal antibody or a humanized/chimeric monoclonal antibody that specifically binds to Tn using the entirely carbohydrate construct Tn-PS A1 taught by De Silva et al. and using the hybridoma technology and procedures taught by Zhang with a reasonable expectation of success. One would have been motivated to do so because generation of a monoclonal antibody by hybridoma technology is well-known in the art and routinely practiced in the field by one of skill in the art. 

Relevant Prior Art
8. The following prior art made of record is considered pertinent to Applicants’ disclosure: 
(i). De Silva et al., Immunological Response from an Entirely Carbohydrate Antigen: Design of Synthetic Vaccines Based on Tn−PS A1 Conjugates. J. Am. Chem. Soc. 2009, 131, 28, 9622–9623.
(ii). Feng et al., Recent Advance in Tumor-associated Carbohydrate Antigens (TACAs)-based Antitumor Vaccines. ACS Chem. Biol. 2016, 11, 4, 850–863.

Conclusion
9. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
June 10, 2022